Citation Nr: 0522502	
Decision Date: 08/18/05    Archive Date: 08/25/05	

DOCKET NO.  00-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than September 17, 
1993, for a grant of compensation under 38 U.S.C.A. § 1151 
(West 2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which have denied the veteran an 
earlier effective date for an award of VA compensation under 
38 U.S.C.A. § 1151.  The RO has denied the veteran's claim 
for an earlier effective date on the basis that the written 
statement submitted to the representative on July 7, 1997, 
which the representative provided to VA on July 9, 1997 
(verified by date stamp), did not meet the specificity 
requirements to serve as a substitute substantive appeal.  
The Board notes in passing that this statement, received by 
VA on July 9, 1997, was received 61 days after the issuance 
of the statement of the case on May 9, 1997, but the 
veteran's statement was nonetheless received prior to the 
expiration of one year from the rating decision on appeal 
which was issued on September 7, 1996.  Instead of treating 
the veteran's July 1997 statement as a substantive appeal, it 
was accepted as additional evidence in support of his claim, 
which was followed by the issuance of a supplemental 
statement of the case by the RO in July 1997.  No timely 
substantive appeal was received after the issuance of this 
supplemental statement of the case.  The question remains as 
to whether the veteran's July 1997 statement satisfied the 
specificity requirements for a substantive appeal at 
38 C.F.R. § 20.202 (2004).  

During the lengthy pendency of this appeal, the evidence on 
file reveals that the veteran was appointed a conservator by 
the San Bernardino County Superior Court, in October 2002, 
but this appointment of conservatorship was only for a period 
of one year, commencing in October 2003.  It is apparent that 
the veteran has moved on multiple occasions during the 
lengthy pendency of this appeal, and that he has not always 
provided VA with timely notice of new addresses.  It is also 
apparent that, beyond the expiration of the one-year, court-
ordered conservatorship, VA has continued to file 
correspondence with the court-appointed conservator who, 
beyond October 2003, has informed VA on multiple occasions, 
that she is no longer the veteran's conservator, and that she 
does not know where the veteran resides.  The RO has 
apparently found that  the veteran is not competent for VA 
compensation purposes, but in his January 2004 written 
statement, the veteran appears to contest this finding and 
indicates that he had, since that time, been handling all of 
his financial and personal affairs without assistance, and 
that he had been living independently since December 2003.  
The veteran, thus, appears to contest any current finding of 
his incompetence for VA compensation purposes, and this 
matter is referred back to the RO for any appropriate action.

For the reasons stated below, the case must be returned to 
the RO, via the Appeals Management Center in Washington, DC. 


REMAND

In his January 13, 2004, statement, the veteran requested a 
hearing on the issue of his entitlement to an earlier 
effective date for the award of VA compensation under 
38 U.S.C.A. § 1151.  That January 2004 statement, included 
the veteran's address on [redacted] in San Bernardino, 
California.  The RO subsequently notified the veteran of a 
scheduled hearing, to be held at the RO in August 2004, 
in notices posted to the veteran in May and June 2004.  Both 
of these notices, however, were posted to an address on [redacted]
[redacted] in San Bernardino, and both were returned as 
undeliverable to the veteran at that location.  A field 
examination ordered by the RO was performed in July 2004, and 
the investigator appeared at an address on [redacted] in San 
Bernardino and was told that the veteran had been discharged 
from that facility in August 2003.  The veteran is noted as 
having failed to report for the personal hearing scheduled on 
August 17, 2004.  

There is an undated computer printout, near the top of the 
claims folder, which also notes a permanent address for the 
veteran, identical to the one he provided in his January 2004 
written statement and request for a hearing, which again 
notes the veteran lived on [redacted] in San Bernardino, 
California.  The most recent VCAA notification to the veteran 
responsive to a Court case requiring VA to tell veterans to 
submit "any evidence in their possession," was sent to one 
of the veteran's earlier addresses on [redacted] (and while it 
is not shown that this notification was returned as 
undeliverable, this was not the veteran's known address at 
the time).  No statements presented by the veteran's 
representative, either locally or nationally, have mentioned 
or addressed the fact that no proper notice to the veteran's 
correct address regarding an RO hearing has ever been 
received by him.  

Accordingly, on the basis of procedural due process in 
providing the veteran his requested hearing, with notice to a 
proper address, the case is REMANDED for the following 
action:

The veteran should be scheduled for a 
hearing at the RO.  Notice to him should 
apparently be provided at the address 
contained on his January 2004 request for 
a hearing, which is a four digit address 
on [redacted] in San Bernardino, 
California.  After proper notice is 
posted to and received by the veteran, a 
hearing should be held and a transcript 
included in the veteran's claims folder.  
The underlying claim should then be 
considered and, if the resultant decision 
is not to the veteran's satisfaction, a 
supplemental statement of the case must 
be provided to the veteran and 
representative and they must be provided 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




